Title: To Thomas Jefferson from Richard Harison, 24 July 1793
From: Harison, Richard
To: Jefferson, Thomas



Sir
New York. 24th. July 1793

I had the Honor of writing to you on the Receipt of your Letter of the 12th. June from Albany, and soon after upon my return to this place found, that although the Facts respecting the sloop Polly were generally known, yet no sufficient Testimony had been procured to serve as the foundation of Criminal Proceedings: I have since endeavoured to discover, and procure, the proper Evidence, but hitherto without success, and am apprehensive from the Guarded silence, and Caution, of those concerned in the Transaction, that it will be impossible to bring forward any Proof strong Enough to Justify the Commencement or Prosecution of a suit.
Colonel Troup had in my absence filed a Libel in the district Court of new York praying Restitution of the Brig Catharine and her Cargo as taken within the Territorial Limits and protection of the united States. This measure was calculated to bring forward the question as to the authority of the national Judiciary in matters of this nature, and to settle the Rights of the parties If that authority was admitted. Accordingly the vessel was taken into the Custody of the marshall, and monitions Issued for all Parties Interested to make their respective Claims. Soon after these proceedings had taken place, The Consul of France thought proper to exhibit a Protest against them, which was received by the Clerk, and upon Judge Duanes Coming to Town was by his order Translated and considered as a plea to the Jurisdiction of his Court. A Copy of the Protest as Translated will be found inclosed In order to be laid before the Executive if it should be considered as proper to do so.
In consequence of the Judges order respecting the Protest, It became necessary to shew that the district Court was authorised to take Cognizance of the Cause, and this Point was argued at large by Colonel Troup and myself on the part of the Libellants, no Counsel appearing either for the Captors, or to maintain the Doctrines contained in the Consular Protest. In my opinion, It was originally intended to have manifested a supercilious neglect for the Proceedings, and authority of the Court, In confidence that the Decision of Judge Peters upon a similar occasion, would be considered as decisive. But since the argument, other Ideas appear to have prevailed, and a Gentleman of the Law who disclaims to be employed Either by the Consul, or by Citizen Bompart; has nevertheless applied to be heard on behalf of some persons who (he says) are interested in the Capture.
Judge Duane having determined to indulge the applicant with a Hearing, and to give him some days to prepare for it, and I being under the necessity of Leaving Town in a day or two and solicitous to be  present at the argument, That I might reply with propriety, in a Case so Interesting in itself, and in which Government had thought proper to interfere, It became necessary to adjourn the Farther Consideration of the Cause until my return from Albany.
This delay I hope will not be attended with any material inconvenience to the parties interested, Especially as on the behalf of the Libellants we are disposed to consent that the property in Contest may be sold and the proceeds await the determination of the Court. During my absence Colonel Troup will transact all my Official Business, and will I am persuaded pay the Highest attention, to Every Command with which You may Honor him. I remain with the utmost Respect Sir Your most obedient & most Humble Servant

Rich: Harison Atty D. N. Y.

